Citation Nr: 0915731	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2008, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  For an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
Although correspondence from the RO and AMC to the Veteran 
dated in August 2006 discussed the "duty to notify" 
provisions of VCAA and the evidence needed to substantiate 
his claim for an increased rating, the letter did not discuss 
the need to submit evidence that showed the effect of the 
disability on the claimant's employment and daily life.  
Additionally, the letters did not discuss the specific 
criteria listed in Diagnostic Code 9411 required for an 
increased rating for PTSD.  Therefore, in accordance with 
Vazquez-Flores, the Board finds appropriate action should be 
taken to ensure adequate VCAA notice as to all elements of 
the claim is provided.

The Veteran last underwent a VA psychiatric examination in 
October 2006.  During his November 2008 hearing, however, he 
asserted that his service-connected PTSD had become more 
severe since that examination.  Accordingly, reexamination 
for that disorder is needed.  See VAOPGCPREC 11-95 (April 7, 
1995).

Additionally, private correspondence from W.R.G., D.O., dated 
June 2007, reveals that the Veteran has previously gone 
through extensive psychotherapy.  It is not clear if this 
psychotherapy was conducted by a private treatment facility 
or the VA.  The Board notes that the claims file as currently 
constituted does not include documentation of the Veteran's 
psychotherapy.  As such, documentation corresponding to 
recent treatment and psychotherapy should be requested.  
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
on appeal.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  

With regard to the claim for an 
increased evaluation for PTSD, and 
pursuant to Vazquez-Flores v. Peake, 
supra, it is essential that: (1) this 
letter notify the Veteran that to 
substantiate an increased evaluation 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the 
effect that worsening has on his 
employment and daily life; (2) to the 
extent that the diagnostic codes under 
which he is rated contain criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on his employment and 
daily life (such as a specific 
measurement or test result), the letter 
must contain at least general notice of 
that requirement to him; (3) he must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic code (with the criteria of 38 
C.F.R. § 4.130 (Diagnostic Code 9411) 
set forth in the letter); and (4) the 
notice must also provide examples of the 
types of medical and lay evidence that 
he may submit (or ask VA to obtain) that 
are relevant to establishing entitlement 
to increased compensation.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the Veteran in connection with 
his claimed disorder.  After the Veteran 
has signed the appropriate releases, 
those records not already of record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should then be afforded 
a VA psychiatric examination, with a 
licensed psychiatrist or psychologist, 
to determine the symptoms and severity 
of his service-connected PTSD.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the 
examination.

All tests and studies deemed necessary 
by the examiner should be performed, and 
all subjective symptoms and objective 
findings should be noted in the 
examination report.  Both a multi-axial 
diagnosis and a Global Assessment of 
Functioning (GAF) score should be 
rendered.  In discussing the relevant 
clinical findings, the examiner should 
specifically note the effect of PTSD on 
the Veteran's occupational and social 
functioning.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the Veteran's claim for a 
higher evaluation for PTSD should be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





